CAPOTOSTO., J.
The plaintiff recovered a verdict of $600 for injuries sustained as a result of being- struck by an automobile operated by the defendant’s sixteen year old daughter. The agency of the operator was undisputed. The defendant seeks a new trial on the ground that the verdict is against the evidence.
The accident happened about 7 p. ni. of Sunday, August 10, 1924, at tc» corner of Broadway and Almy street, in the city of Providence. In general, Broadway runs east and west, Almy street, north and south.
The plaintiff claims that as he was crossing Almy street going in an easterly direction along the southerly side of Broadway, he was struck from behind when he was within a step or two of the southeasterly corner of the streets in question.
The defendant says that as her automobile was turning from the northerly side of Broadway to proceed southerly into Almy street, the plaintiff stepped directly in the path of the automobile, creating an emergency which resulted in the accident.
The defendant’s daughter, who was operating the car, testified in cross-examination that plaintiff was within less than the width of the witness stand from the southeasterly curb of Broadway and Almy street when she struck him and that at that time the remainder of Almy street to her right was open to her.
The weight of the evidence is in favor of the plaintiff. The young lady, a youthful and unlicensed driver, apparently lost control of the ear in attempting to cross Broadway to enter Almy street.
The damages are not excessive in, view of the injuries received and the money lbsses suffered by the plaintiff.
Motion for new trial denied.